       Case 2:12-cv-00601-ROS Document 3841 Filed 12/28/20 Page 1 of 14

                                                                    FILED
                       UNITED STATES COURT OF APPEALS               DEC 24 2020

                                                                 MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT               U.S. COURT OF APPEALS




 VICTOR ANTONIO PARSONS; et al.,            No.   18-16358
                                                  18-16365
                Plaintiffs-Appellees,             18-16368
 v.
                                            D.C. No. 2:12-cv-00601-ROS
 CHARLES L. RYAN, Director, Arizona         District of Arizona,
 Department of Corrections; RICHARD         Phoenix
 PRATT, Interim Division Director,
 Division of Health Services, Arizona
 Department of Corrections,                 ORDER

                Defendants-Appellants.

 VICTOR ANTONIO PARSONS; et al.,            No.   18-16424

                Plaintiffs-Appellants,      D.C. No. 2:12-cv-00601-ROS
 and                                        District of Arizona,
                                            Phoenix
 ARIZONA CENTER FOR DISABILITY
 LAW,

                Plaintiff,
 v.

 CHARLES L. RYAN, Director, Arizona
 Department of Corrections; RICHARD
 PRATT, Interim Division Director,
 Division of Health Services, Arizona
 Department of Corrections,

                Defendants-Appellees.



MH/Appellate Commissioner
       Case 2:12-cv-00601-ROS Document 3841 Filed 12/28/20 Page 2 of 14




Before: Peter L. Shaw, Appellate Commissioner.

                                         I
                                     Background

       Arizona prisoners and the Arizona Center for Disability Law (together,

“Plaintiffs”) brought a 42 U.S.C. § 1983 class action challenging prison conditions

and health care against the Arizona Department of Corrections and its officials

(together, “Defendants”). See Parsons v. Ryan, 949 F.3d 443, 451 (9th Cir. 2020).

The parties entered into a stipulation, and Plaintiffs alleged that Defendants did not

comply. Id. at 451-53.

       Defendants filed appeal number 18-16358 (the “Contempt Appeal”) from

the district court’s contempt order, and this court affirmed the contempt order. Id.

at 453. Defendants filed appeal number 18-16365 (the “Attorneys’ Fees Appeal”)

and Plaintiffs filed cross-appeal number 18-16424 from the district court’s

attorneys’ fees award, and this court affirmed in part and reversed and remanded in

part the attorneys’ fees award. Id. In particular, the court denied Plaintiffs’ cross-

appeal, rejecting Plaintiffs’ sole argument challenging the district court’s denial of

compensation for unpaid law student time. Id. at 467-68. Defendants filed appeal

number 18-16368 (the “Medical Needs Appeal”) from the district court’s orders

regarding enforcement of the medical needs provisions in the stipulation, and this



MH/Appellate Commissioner                  2                                    18-16358
       Case 2:12-cv-00601-ROS Document 3841 Filed 12/28/20 Page 3 of 14




court affirmed the Termination Order and the HNR-Box Order and dismissed the

remainder of the appeal for lack of jurisdiction. Id.

       The court denied Defendants’ petition for rehearing en banc. Defendants’

petition for a writ of certiorari filed in the United States Supreme Court (No. 20-

360) was distributed for the conference of January 8, 2021.

       Pursuant to 42 U.S.C. § 1988, Plaintiffs filed a motion for an award of

attorneys’ fees as prevailing parties in Defendants’ appeals numbers 18-16358, 18-

16365, and 18-16368. Defendants filed an objection, and Plaintiffs filed a reply.

The court granted fees to Plaintiffs, noting that Defendants challenged Plaintiffs’

requested fee amount, but did not argue that Plaintiffs’ fee motion should be

denied in its entirety or oppose Plaintiff’s eligibility for fees in some amount. The

court referred to the Appellate Commissioner the determination of the specific

amount to be awarded. See 9th Cir. R. 39-1.9.

                                         II
                                       Analysis

       Under § 1988, “[t]he most useful starting point for determining the amount

of a reasonable fee is the number of hours reasonably expended on the litigation

multiplied by a reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433

(1983). Plaintiffs request $149,027.40 in attorneys’ fees for 676.5 hours of work



MH/Appellate Commissioner                 3                                      18-16358
       Case 2:12-cv-00601-ROS Document 3841 Filed 12/28/20 Page 4 of 14




by five attorneys, three paralegals, and two law clerks from the ACLU National

Prison Project (“NPP”) in Washington, D.C., and five attorneys and five law clerks

from the Prison Law Office (“PLO”) in Berkeley, California.

A. Reasonable Hourly Rates

       Plaintiffs request hourly rates of $223.50 for attorneys and PLO law clerks,

and $170 for paralegals and NPP law clerks. The Defendants do not object to the

requested hourly rates, which are awarded. Plaintiffs correctly base the $223.50

hourly rate on the parties’ stipulation; the Prison Litigation Reform Act (“PLRA”),

42 U.S.C. § 1997e(d); and the Fiscal Year 2020 Congressional Budget Summary

prepared by the Judicial Conference of the United States. See Parsons, 949 F.3d at

463. The court appropriately exercises its discretion to apply the Fiscal Year 2020

hourly rate to the 2018-20 work performed here, to compensate for the delay in

payment caused in part by Defendants’ filing of petitions for rehearing en banc and

a writ of certiorari. See Missouri v. Jenkins, 491 U.S. 274, 282 (1989); Gates v.

Deukmejian, 987 F.2d 1392, 1406-07 (9th Cir. 1992).

B. Reasonably Expended Hours

       On Ninth Circuit Form 9, Plaintiffs claim that the attorneys, paralegals, and

law clerks spent the requested 676.5 hours in various service categories, as follows:




MH/Appellate Commissioner                 4                                    18-16358
         Case 2:12-cv-00601-ROS Document 3841 Filed 12/28/20 Page 5 of 14




 Description of Services                                Hours    Amount Claimed
 Interviews and Conferences                             45.8     $ 10,204.20
 Obtaining and Reviewing Records                        37.3     $   8,145.70
 Legal Research                                         74.4     $ 15,515.60
 Preparing Briefs                                      382.4     $ 84,685.30
 Preparing For and Attending Oral Argument              94.5     $ 21,067.25
 Fee Motion and Reply                                   42.1     $   9,409.35
 Total                                                 676.5     $149,027.50

         Defendants’ three appeals were consolidated, separately briefed, and argued

together. Plaintiffs’ fee request includes time for the PLO’s preparation of a

14,500-word answering brief for appeal number 18-16358, the NPP’s preparation

of the answering brief portion of a 16,344-word second brief on cross-appeal in

appeal number 18-16365, and the PLO’s and NPP’s joint preparation of a 14,896-

word answering brief in appeal number 18-16368, as well as for PLO attorney

Corene T. Kendrick’s presentation of oral argument. Plaintiffs state that they do

not seek any fees for time associated with their unsuccessful cross-appeal, and that

billing judgment was exercised appropriately to reduce the total hours for which

compensation is sought.

         Defendants do not dispute that Plaintiffs prevailed in the Contempt Appeal,

No. 18-16358, and the Medical Needs Appeal, No. 18-16368, and are eligible for


MH/Appellate Commissioner                  5                                     18-16358
       Case 2:12-cv-00601-ROS Document 3841 Filed 12/28/20 Page 6 of 14




fees in some amount for defending them. Defendants argue, however, that

Plaintiffs are not entitled to the requested $34,597.80 in fees for the Attorneys’

Fees Appeal, No. 18-16365, because they did not prevail. Defendants also argue

that time entries not attributed to a specific appeal should be reduced by 33 percent

to account for the Attorneys’ Fees appeal. Defendants argue that an additional

$14,250.50 should be disallowed for unsuccessful stay oppositions and for clerical

or unnecessary work.1

       Defendants argue that the remaining fee amount is still excessive, and

should be further reduced by 10 percent. In the alternative, Defendants argue that

Plaintiffs’ total requested fees should be reduced by at least 10 percent.

Defendants argue that Plaintiffs are entitled to no more than $93,719.95 in fees.

       1. Attorneys’ Fees Appeal

               a. Prevailing Parties

       Defendants argue that Plaintiffs did not prevail in, and therefore are not

entitled to the requested $34,597.80 in fees (154.8 hours) for the Attorneys’ Fees

Appeal, or to 33 percent of the unattributed time entries, because the court found

several errors, vacated the district court fee award, and remanded for recalculation,

       1
         This amount does not include $195.80 for unrelated and overhead work
that Plaintiffs conceded in their reply was not compensable and therefore
eliminated from the fee request.
MH/Appellate Commissioner                  6                                    18-16358
       Case 2:12-cv-00601-ROS Document 3841 Filed 12/28/20 Page 7 of 14




which will result in a net reduction of the award. Defendants argue that they were

the prevailing parties in the Attorneys’ Fees Appeal. Defendants cite Corder v.

Gates, 104 F.3d 247, 248-49 (9th Cir. 1996), where the court held that plaintiffs

were not prevailing parties after defendants’ appeal of a fee award resulted in a

significantly smaller net fee award on remand. Defendants’ argument lacks merit.

       In Corder, the court of appeals reversed and remanded the fee award,

agreeing with all of the Defendants’ arguments on appeal. See Corder, 104 F.3d at

248; Corder v. Brown, 25 F.3d 833, 836-41 (9th Cir. 1994). Here, unlike in

Corder, this court affirmed the fee award in part, as well as reversed and remanded

in part, and rejected a number of Defendants’ arguments. See Parsons, 949 F.3d at

453. In contrast to the plaintiffs in Corder, Plaintiffs here are prevailing parties,

because they succeeded on significant issues in the litigation that achieved some of

the benefit they sought in bringing suit. See Hensley, 461 U.S. at 433.

       This court affirmed Plaintiffs’ entitlement to fees for work performed post-

stipulation, rejecting Defendants’ argument that the fee award should be reversed

because the district court erroneously awarded fees that exceeded the fee

authorization in the stipulation. See Parsons, 949 F.3d at 460-62. Although the

court agreed with Defendants’ argument that the district court set the attorneys’

base hourly rate higher than permitted by the stipulation, the court disagreed with

MH/Appellate Commissioner                   7                                    18-16358
       Case 2:12-cv-00601-ROS Document 3841 Filed 12/28/20 Page 8 of 14




the alternate hourly rate proposed by Defendants and remanded for recalculation at

the correct hourly rate. Id. at 462-65.

       The court affirmed that paralegal time should be billed at out-of-state rates,

rejecting Defendants’ argument that the district court set the paralegal base hourly

rate based on the wrong geographic market. Id. at 465-66. The court affirmed the

availability of fee enhancements under the stipulation and the PLRA, rejecting

Defendants’ argument that enhancement was not permitted by the PLRA but

concluding that the district court abused its discretion by considering enhancement

factors subsumed in the stipulated PLRA hourly rate and remanding to re-weigh

the appropriateness of enhancement. Id. at 466-67.

       Indeed, Defendants filed a petition for a writ of certiorari seeking review of

this court’s determination that the PLRA authorizes enhancement, demonstrating

that they were not prevailing parties in the Attorneys’ Fees Appeal. Cf. Corder,

104 F.3d at 250 n.3 (plaintiffs could not be considered prevailing parties because it

would lead to the nonsensical result of both sides being prevailing parties).

               b. Degree Of Success

       Defendants do not argue in the alternative that Plaintiffs’ fees for the

Attorneys’ Fees Appeal should be reduced based on limited success, and no such

reduction is warranted because Plaintiffs’ attorneys’ fees arguments were related

MH/Appellate Commissioner                  8                                      18-16358
       Case 2:12-cv-00601-ROS Document 3841 Filed 12/28/20 Page 9 of 14




and Plaintiffs achieved excellent results in the Attorneys’ Fees Appeal. See

Hensley, 461 U.S. at 434-35; Ibrahim v. U.S. Dep’t of Homeland Sec., 912 F.3d

1147, 1172-80 (9th Cir. 2019).

       2. Stay Oppositions

       Defendants object to $3,061.95 in fees (13.7 hours) for Plaintiffs’

unsuccessful opposition to Defendants’ motion to stay appellate proceedings

pending resolution of a jurisdictional question in an earlier set of appeals.

Defendants also object to at least half of the $14,348.70 in fees (64.2 hours) for

Plaintiffs’ opposition to Defendants’ motions to stay the district court’s orders and

judgments pending disposition of these appeals, arguing that the court granted in

part and denied in part the motions, staying enforcement of the contempt and

attorneys’ fees orders and judgments but declining to stay certain orders regarding

enforcement of the stipulation’s medical needs provisions.

       Defendants’ arguments lack merit. Plaintiffs’ attorneys’ stay opposition

work was reasonably expended on the litigation, and it is properly billed to their

clients and their adversaries. See Hensley, 461 U.S. at 434. Plaintiffs opposed

staying appellate proceedings on the grounds that Defendants’ argument in the

earlier appeals that the magistrate judge lacked jurisdiction was frivolous, and that

Defendants’ provision of health care to Plaintiffs in compliance with the stipulation

MH/Appellate Commissioner                  9                                    18-16358
      Case 2:12-cv-00601-ROS Document 3841 Filed 12/28/20 Page 10 of 14




should not be delayed. Plaintiffs opposed staying the district court’s orders and

judgments on the grounds that Defendants would not succeed on appeal; that

Defendants would not suffer irreparable harm; that Plaintiffs faced increased risk

of illness, injury, and death; and that the public had a strong interest in timely

enforcement of the district court’s orders.

       Although the court granted stays of the proceedings and the district court’s

contempt and attorneys’ fees orders and judgments, Plaintiffs ultimately prevailed

in these appeals, including the Contempt and Attorneys’ Fees Appeals, and

therefore they are entitled to fees for the stay opposition work. “[A] plaintiff who

is unsuccessful at a stage of litigation that was a necessary step to her ultimate

victory is entitled to attorney’s fees even for the unsuccessful stage.” Cabrales v.

Cnty. of Los Angeles, 935 F.2d 1050, 1052 (9th Cir. 1991). Notably, Plaintiffs also

prevailed in the earlier appeals on Defendants’ challenge to the magistrate judge’s

jurisdiction. See Parsons v. Ryan, 912 F.3d 486, 495-97 (9th Cir. 2018).

       3. Clerical Work

       Defendants oppose Plaintiffs’ request for $1,762.30 in fees (9.8 hours) for

creating indexes and tables of authorities, booking travel, organizing and

formatting footnotes, and filing briefs, arguing that this work was purely clerical

and should not be billed at paralegal or attorney hourly rates. See Trs. of the

MH/Appellate Commissioner                  10                                     18-16358
      Case 2:12-cv-00601-ROS Document 3841 Filed 12/28/20 Page 11 of 14




Constr. Indus. & Laborers Health & Welfare Trust v. Redland Ins. Co., 460 F.3d

1253, 1256-57 (9th Cir. 2006). This objection has merit.

       Plaintiffs’ contention that word processing, travel booking, and filing are not

tasks usually performed by secretaries is incorrect. See, e.g., Nadarajah v. Holder,

569 F.3d 906, 921 (9th Cir. 2009). Plaintiffs contend that the clerical work may be

billed at the attorney and paralegal hourly rates because those rates are below

market rates, but Plaintiffs present no evidence that it is customary in the

community to bill clerical work separately and no evidence of prevailing separately

billed clerical hourly rates. Also, courts may “rely on their own knowledge of

customary rates and their experience concerning reasonable and proper fees.” See

Ingram v. Oroudjian, 647 F.3d 925, 928 (9th Cir. 2011). Thus, $1,762.30 in fees

(9.8 hours) are disallowed for clerical work.

       4. Unnecessary Work

       Defendants oppose Plaintiffs’ request for $3,888.90 in fees (17.4 hours) for

NPP attorney David C. Fathi’s Washington, D.C.- San Francisco round-trip travel

and attendance at the San Francisco oral argument, arguing that the time was

unnecessary because Berkeley PLO attorneys Kendrick presented and Donald

Specter attended the oral argument. Defendants’ argument lacks merit.




MH/Appellate Commissioner                 11                                      18-16358
      Case 2:12-cv-00601-ROS Document 3841 Filed 12/28/20 Page 12 of 14




       NPP’s Fathi reasonably billed 1.8 hours for assisting and observing at the

oral argument. “[I]f lawyers . . . are there because their assistance is or may be

needed by the lawyer arguing the case . . . then the assistance is most definitely

necessary.” See Dem. Party of Wash. State v. Reed, 388 F.3d 1281, 1286-87 (9th

Cir. 2004). “Also, for example, a lawyer who has worked on the case and will be

working on it subsequently may need to observe argument to judge how to proceed

later.” Id. at 1287. Fathi participated in drafting two briefs, and his presence at

oral argument was needed in case questions arose regarding issues he briefed.

Fathi is co-counsel in this long-running complex litigation, and it was appropriate

for him to attend the oral argument to know how to proceed in the future.

       There is no argument or evidence that Fathi did legal work for other clients

during his 15.6 hours of round-trip travel. See Henry v. Webermeier, 738 F.2d

188, 194 (7th Cir. 1984); Furtado v. Bishop, 635 F.2d 915, 922 (1st Cir. 1980).

Lawyers invariably bill their clients for necessary travel time at their hourly billing

rates, except when they are able to bill another client for part of the time. See

Henry, 738 at 194. Fathi’s travel time was necessary to participate in strategic

preparation for oral argument and an oral argument moot court, as well as to attend

the oral argument. Plaintiffs’ requested oral argument hours for Fathi were

reasonably expended and they are awarded.

MH/Appellate Commissioner                  12                                    18-16358
      Case 2:12-cv-00601-ROS Document 3841 Filed 12/28/20 Page 13 of 14




       5. Discretionary 10 Percent Reduction

       Defendants argue that Plaintiffs’ requested fees and remaining $147,265.20

in fees (666.7 hours) are excessive and should be reduced by imposing a

discretionary 10 percent reduction, as the court did sua sponte in awarding

Plaintiffs’ fees for earlier appeals numbers 16-17282 and 17-15302. Defendants

also argue that Plaintiffs’ attorneys needed fewer hours because they briefed the

issues in the district court, but this argument was rejected in the earlier appeals.

       In large part, it is appropriate for the court to defer to the Plaintiffs’

professional judgment concerning the number of hours reasonably spent. See

Moreno v. City of Sacramento, 534 F.3d 1106, 1112 (9th Cir. 2008). But it is also

appropriate for the court to impose a reduction of up to 10 percent -- a “haircut” --

based on the exercise of its discretion and without a more specific explanation. Id.

       Defendants argue that a discretionary 10 percent reduction is appropriate

because Plaintiffs request a comparable number of hours here, 646.5 total hours

and 382.4 hours for preparing three briefs, as they in the earlier appeals, where

they requested 804.6 total hours and 582.4 hours for preparing three briefs.

       In imposing the 10 percent discretionary reduction in the earlier appeals,

however, the court determined that a review of the representation as a whole




MH/Appellate Commissioner                   13                                      18-16358
      Case 2:12-cv-00601-ROS Document 3841 Filed 12/28/20 Page 14 of 14




revealed that the number of hours requested was somewhat excessive. The court

reduced the requested 804.6 hours by 10 percent and awarded 724.14 hours.

       Here, however, the remaining 666.7 hours is below the number of hours

awarded in the earlier appeals for preparing the same number of briefs, even after

the 10 percent reduction was imposed. Also, these appeals arguably are more

complex than the earlier appeals. The court’s review of the representation as a

whole in these appeals does not reveal that the remaining 666.7 hours were

excessive to any degree. Accordingly, Plaintiffs’ remaining 666.7 hours were

reasonably expended and are awarded.

                                       III
                                    Conclusion

       Pursuant to 42 U.S.C. § 1988, attorneys’ fees in the amount of $147,265.20

are awarded in favor of Victor Antonio Parsons; Shawn Jensen; Stephen Swartz;

Sonia Rodriguez; Christina Verduzco; Jackie Thomas; Jeremy Smith; Robert

Carrasco Gamez, Jr.; Maryanne Chisholm; Desiree Licci; Joseph Hefner; Joshua

Polson; Charlotte Wells; and Arizona Center for Disability Law; and against

Charles L. Ryan and Richard Pratt. This order served on the district court shall

amend this court’s mandate.




MH/Appellate Commissioner                14                                   18-16358
